Citation Nr: 1611147	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  04-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for esophageal cancer, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to May 1959.  He died in November 2001 and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (BVA) is from a March 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2014 decision, the Board granted entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1151 and denied entitlement to service connection for esophageal cancer, for accrued benefits purposes, as well as entitlement to service connection for the cause of the Veteran's death under 38 C.F.R. § 1310.  The Veteran appealed the issue of entitlement to service connection for esophageal cancer, for accrued benefits purposes, and the United States Court of Appeals for Veterans' Claims vacated and remanded the matter pursuant to an October 2015 Order.  


FINDINGS OF FACT

1.  The Veteran died in November 2001 from metastatic esophageal cancer with no contributory conditions noted.

2.  The Veteran's esophageal cancer was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care; it was caused by an event not reasonably foreseeable as a result of such care.





CONCLUSION OF LAW

The criteria for service connection for carcinoma of the esophagus, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1132, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Certain survivors of a deceased veteran or VA claimant are eligible to receive from VA payments of "accrued benefits" based upon the deceased veteran's or claimant's statutory entitlement to such benefits.  38 U.S.C.A. § 5121(c).  An accrued benefit is a periodic payment to "to which [the veteran] was entitled at death under existing ratings or decisions, or ... based on evidence in the file at date of death ... and due and unpaid."  Id.; see also 38 C.F.R. § 3.1000.  Applications for accrued benefits must be filed within one year after date of death.  38 U.S.C.A. § 5121(c).  38 U.S.C.A. 5121(a)(2)(A) provides that upon the death of a veteran payment of accrued benefits will be made to the surviving spouse of the veteran, if he or she is living.

For a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his or her death or else be entitled to benefits under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir.1998); Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed. Cir .1996) ("[A]n accrued benefits claim is derivative of the veteran's claim for service connection, i.e., the claimant's entitlement is based on the veteran's entitlement.").  Whether accrued benefits should be awarded "must be determined based on evidence that was either physically or constructively in the veteran's file at the time of his death."  Ralston v. West, 13 Vet. App. 108, 113 (1999); see Hayes v. Brown, 4 Vet. App. 353, 358-59 (1993); 38 C.F.R. § 3.1000(d)(4) (defining "[e]vidence in the file at date of death"). 
Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3 .1000(d)(4).  

However, in Castellano v. Shinseki, 25 Vet. App. 146 (2011), the Court held that that rules promulgated by the Secretary affecting post date-of-death evidence provide an appellant with a substantive right that cannot be rescinded absent contravening law, and specifically that a VA Manual (M21-1) provision in effect at that time of the Veteran's death -which expanded upon 38 U.S.C. § 5121, and allowed reports of hospitalization, treatment, or examinations authorized by VA, to be considered part of his file, even if such reports were not reduced to writing or physically inserted into the file until after death - mandated that a VA report of treatment drafted after the Veteran's death, needed to be considered as evidence by the Board upon remand.  Id. at 154-55.  Accordingly, in cases such as this, where the Veteran dies prior to November 27, 2002, certain evidence placed in the folder after the Veteran's death may be considered.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.

The Veteran died in November 2001 and at that time he had a claim pending for service connection for esophageal cancer, claimed as secondary his service-connected disabilities.  The appellant, his widow, timely filed a claim for accrued benefits within one-year of the Veteran's death.  

In his August 2001 claim, the Veteran stated he was diagnosed with esophageal cancer in 1998 and that his oncologist, Dr. L. B, told him it was caused by his ulcer/acid reflux.  He noted the Miami VA diagnosed gastric ulcer in 1994 after which he sought a private opinion from Dr. M, who took him off Salsalate, which VA had prescribed.  The medication had been prescribed for his service-connected arthritis.  He added that Dr. M. told him the Salsalate had caused his ulcer.  While one interpretation of this statement is that the Veteran was seeking entitlement to service connection for esophageal cancer secondary to his service connected arthritis, the Board notes that this could also be construed as a claim for compensation under 38 U.S.C.A. § 1151.  

Under VA law, when a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.358(a) (2015).  To be awarded compensation under section 1151, the Veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the Veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

If additional disability exists, the next essential determination is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).

Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA is required to consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2). 

A February 1995 medical record from Dr. M shows the Veteran presented with a recent history of peptic ulcer disease that was actually gastric ulcer disease diagnosed with EDG in late 1994 by Dr. M.  He was found to have some esophagitis as well and some changes in the mucosa by his history.  He had not been rescoped, but the Veteran was aware that this needed to be done.  He also had a history of hiatal hernia and it was noted that Salsalate had caused his peptic ulcer disease.  He was also taking Motrin for his arthritis and had been advised to take Tylenol prn.  On examination, his lungs had a very prolonged inspiration and expiration consistent with some early COPD.  The assessment was osteoarthritis, gastric ulcer disease, and tobacco use.  A repeat EDG was recommended after treatment of his ulcer disease to rule out cancer and he was strongly urged to discontinue smoking.

A July 1995 VA report shows the Veteran had an upper GI series w/ KUB that revealed a small sliding hiatal hernia with reflux and esophagitis.  Findings of the duodenal bulb were consistent with an inflammatory process without demonstration of an ulcer.  The primary diagnostic code was possible malignancy, follow-up needed.  This record was a working copy only printed on August 22, 2001.  Another version of the July 1995 upper GI series report that was printed on September 19, 2011 is identical in findings, but the primary diagnostic code is shown as normal.

A November 1998 VA report shows the Veteran had an upper GI with Barium with a clinical history of 40 pack per year smoking history and hiatal hernia, and complaints of burning and dysphagia.  The impression was probable carcinoma in the lower esophagus.

A March 2001 letter from Dr. L. B, a private physician, states the Veteran had a diagnosis of metastatic esophageal carcinoma and that he initially presented with a large lesion in the mid esophagus.  His initial presentation was chronic dyspepsia, hiatal hernia and symptoms of acid reflux.  Endoscopy prior to surgical resection revealed atrophic changes involving the upper stomach and esophageal areas.  He opined that this pattern of reflux most likely played a role in the development of this cancer.

A VA examination was scheduled, however, prior to the examination, the Veteran died.  The Veteran's death certificate shows he died in November 2001 due to metastatic esophageal cancer; no other causes or contributory factors were listed.

Multiple medical opinions were obtained during the development of this claim, and the reviewing physicians concluded that the Veteran's esophageal cancer was not due to the prescribed use of Salsalate, as alleged by the appellant; rather, it was most likely due to his smoking and GERD, which was caused by his hiatal hernia.  However, in an August 2014 VHA opinion, a VA oncologist provided a detailed response in which the Veteran's medical and treatment history was thoroughly addressed.  

In pertinent part, the oncologist stated that the proximal cause of the Veteran's death was an event not reasonably foreseeable.  The opinion noted that the Veteran and appellant were under the impression that the upper GI series on July 7, 1995 showed possible esophageal cancer, and no further testing was performed immediately afterwards to confirm the existence of the esophageal cancer, hence causing delay in its diagnosis.  However, the clinical scenario was that the Veteran did not have esophageal cancer nor any sign of esophageal cancer as of July 7, 1995 that would necessitate further diagnostic testing.  Therefore, the Veteran's subsequent development of adenocarcinoma of the esophagus was an event not reasonably foreseeable at the time of the upper GI series in July 1995 until the Veteran developed symptoms of esophageal cancer in November 1998.

On July 7, 1995, Dr. F. G of the Arthritis Clinic at the Miami VA medical facility obtained an upper GI series with Barium.  The VHA physician commented that the GI series found a small sliding hiatal hernia, reflux and esophagitis, duodenal bulb with ulceration, and no evidence of an ulcer.  None of these findings is suggestive of a possible malignancy; the primary diagnostic code of "[p]ossible malignancy" was incorrect.  This upper GI series never found any possible malignancy.  There was no possible malignancy to follow-up, work-up, or to notify the Veteran.  Since the upper GI series did not show any sign or suspicion for esophageal cancer, there was no reason for Dr. G. to order any further study to look for esophageal cancer at that time.

Regarding the lack of proper care, the appellant has alleged that VA failed to timely diagnose the Veteran's esophageal cancer.  

The VHA physician stated Dr. M.'s note of February 27, 1995 recommended an EDG to follow-up on a gastric ulcer.  The reason for the recommendation was to rule out gastric cancer, not because he was suspecting esophageal cancer.  Dr. G. ordered an upper GI series to follow-up on the Veteran's gastric ulcer which is a different test from the EGD that Dr. M recommended.  After the upper GI series did not show any sign of ulcer or cancer, Dr. G. did not order any further study.  

The VHA opinion noted that in a clinical scenario such as this, the provider who usually manages the follow-up of a patient's gastric ulcer is usually a primary care provider or a gastroenterologist.  Even after a thorough search of the claims file, it was still not clear who the Veteran's primary care providers were at that time.  He had been evaluated by Dr. M, a private physician, on February 27, 1995 and April 3, 1995.  There is no VA primary care note in the Veteran's claims file until October 1, 1999.  The VHA physician questioned whether Dr. M was the primary care physician (PCP) on July 7, 1995 and whether Dr. M should have been managing the follow-up of the Veteran's gastric ulcer.  He stated the questions were pertinent because Dr. G. is a physician in the Arthritis clinic, which is not a primary care clinic, so he may not have been the most appropriate provider to follow-up the Veteran's gastric ulcer, even though he did so by ordering the upper GI series.

The Board's review of the record indicates Dr. M was not the Veteran's PCP and instead his PCP was Dr. B, a VA physician.  In the Veteran's August 2001 statement, he stated he sought a second opinion from Dr. M. after he was diagnosed with an ulcer in 1994.  In 1995, he was prescribed a new arthritis medicine by Dr. G. and barium and upper GI series were ordered.  He also stated that Dr. B. was his PCP and ordered the 1998 barium.

The Board finds the Veteran is competent to report which physician was providing his primary care and his statement is credible as the November 1998 report shows Dr. B. did order the tests.  

As indicated by the VHA opinion, the physician that followed the Veteran for his arthritis was not the appropriate person to follow-up on his GI conditions.  Nevertheless, the record indicates this physician essentially assumed this responsibility to a certain degree by ordering tests in 1995.  The appropriate person was his primary care physician who is not shown by the record to have monitored the Veteran's condition or ordered any tests until 1998.  Furthermore, there is no evidence of any treatment or monitoring of the Veteran's GI symptoms between the 1995 test and the 1998 test.  In addressing whether VA failed to timely diagnose the Veteran's esophagus cancer, the VHA opinion essentially found no fault.  However, the VHA physician indicated that knowing who was responsible for the Veteran's primary care was pertinent.  The Board finds that because the record suggests some uncertainty as to who in VA was responsible for such care and with evidence showing limited follow-up by an orthopedic specialist and no follow-up by his PCP, there appears to be a gap in his medical care.  Therefore, the Board finds that the development of the Veteran's esophageal cancer was at least as likely as not related to a lack of proper care.

In short, because the evidence indicates the development of esophageal cancer was not reasonably foreseeable and there was an element of lack of proper care by VA, entitlement to service connection for esophageal reflux is granted for purposes of accrued benefits under 38 U.S.C.A. § 1151.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

ORDER

Entitlement to service connection for esophageal cancer for accrued benefits purposes is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


